675 S.E.2d 661 (2009)
STATE of North Carolina
v.
Lamont Darrell CARTER.
No. 21P09.
Supreme Court of North Carolina.
March 19, 2009.
Kevin Bradley, Durham, for Carter.
Chris Z. Sinha, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.


*662 ORDER

Upon consideration of the petition filed on the 15th day of January 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."